DETAILED ACTION
Responsive to the Applicant reply filed on 06/02/2019, Applicant' s amendments, filed on 07/30/2019 to claims have been entered and responded in following.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/14/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
	The drawings filed on 06/02/2019 are accepted.
Claim Objections
Claims 6 and 11 are objected to because of the following informalities:  
In claim 6, “audible warning information to alert the operator” should be “audible warning information to alert an operator”.  
In claim 11, “audible information to alert the operator” should be “audible information to alert an operator”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 20170270295 A1 hereinafter “Park”) in view of Haga et al. (US 20100162352 A1 hereinafter “Haga”).
Regarding claim 1, (original) Park discloses a method for determining whether state information associated with an executing device has been tampered with, comprising (¶0022, Fig. 1 illustrates a cyber security system 100): 
a first operation of acquiring first state information associated with the executing device via a control network (¶0024, control device 105 (mapped to security monitoring device) can determine the occurrence of a security condition present at one or more of the protected devices 103; ¶0034 and FIG. 1, control device 105 can communicates with local security devices 101 via the network 111 (mapped to the control network) and control device 105 also communicates with the protected system 103 via the network 113 (mapped to the independent communication channel));
Park discloses the network 113 and detecting step at 230 in FIG. 2, it does not specifically teach “a second operation of acquiring second state information associated with the executing device via an independent communication channel; a third operation of comparing the first state information with the second state information to determine whether the state information associated with the executing device has been tampered with.”
In a same field of endeavor, Haga discloses a second operation of acquiring second state information associated with the executing device via an independent communication channel (¶0163 and FIG. 1, On finding a matching program identifier, the judging unit 17 (analogous to security monitoring device) directly reads the block size corresponding to the matching program identifier from the authentication data list 23 (analogous to sensor); ¶0104, The authentication data list 23 (analogous to second state information) includes authentication data used for tamper detection (Examiner asserts that “the authentication data list 23” has been transmitted via an “independent communication channel” because it is directly sent from the Flash Memory 3, See Fig. 1)); and 
a third operation of comparing the first state information with the second state information to determine whether the state information associated with the executing device has been tampered with (¶0163-0166, On finding a matching program identifier, the judging unit 17 (analogous to security monitoring device) directly reads the block size corresponding to the matching program identifier from the authentication data list 23 including data used for tamper detection (analogous to second state information). The judging unit 17 receives a program identifier and comparative data from the second conversion unit 15 (analogous to first state information). If the comparative data disagrees with the authentication data, it is judged that the target program has been tampered with).  
At the time of filing it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Park with the teachings of Haga to include comparing the first state information with the second state information to determine whether the state information associated with the executing device has been tampered with. One of ordinary skill in the art would have been motivated to make this modification because the judging unit 17 [or security monitoring device] issues a tamper detection response that contains the tamper detection result to that effect after judging the comparative data [or second state information] agrees with the authentication data [or first state information] (¶0166).

Regarding claim 2, (original) the combination of Park and Haga discloses all features of the method of claim 1 above. The combination discloses the method, wherein the method according to claim 1, wherein the first operation includes: 
sensing, by a sensor, original state information associated with the executing device (Park: ¶0038, sensors 150 monitors operating conditions and parameters of the protected system 103 (mapped to executing device)); 
acquiring, by a control device from the sensor, the original state information (Park: ¶0022, local security devices 101 (mapped to control device) which may be operably coupled to or provided in communication with devices 103 via a network 113); and 
acquiring, by the control network from the control device, state information associated with the executing device as first state information (Park: ¶0024, control device 105 (mapped to security monitoring device) can determine the occurrence of a security condition present (mapped to first state information) at one or more of the protected devices 103; ¶0034 and FIG. 1, control device 105 can communicates with local security devices 101 (mapped to control device) via the network 111 (mapped to the control network)).

Regarding claim 3, (original) the combination of Park and Haga discloses all features of the method of claim 1 above. The combination discloses the method, wherein the method according to claim 2, wherein the second operation includes: 
sensing, by the sensor, the original state information associated with the executing device (Park: ¶0038, sensors 150 monitors operating conditions and parameters of the protected system 103 (mapped to executing device)); and  
acquiring, via an independent communication channel from the sensor, the original state information as second state information (Park: ¶0038, sensors 150 monitors operating conditions and parameters of the protected system 103 (mapped to executing device); Haga: ¶0163, On finding a matching program identifier, the judging unit 17 reads the block size corresponding to the matching program identifier from the authentication data list 23 including data used for tamper detection the original state via independent communication channel as second state information because it is directly sent from the Flash Memory 3, See Fig. 1).

Regarding claim 4, (original) the combination of Park and Haga discloses all features of the method of claim 1 above. The combination discloses the method, wherein the method according to claim 1, wherein the third operation includes: determining whether the first state information is consistent with the second state information (Haga: ¶0165, the judging unit 17 reads, from the authentication data list 23, authentication data corresponding to the received program identifier and compares the received comparative data with the read authentication data); 
if the first state information is inconsistent with the second state information, determining that the state information associated with the executing device has been tampered with (Haga: ¶0166, if the comparative data disagrees with the authentication data, it is judged that the target program has been tampered with); and 
if the first state information is consistent with the second state information, determining that the state information associated with the executing device has not been tampered with (Haga: ¶0166, If the comparative data agrees with the authentication data, it is judged that the target program has not been tampered with). 
 
Regarding claim 5, (original) the combination of Park and Haga discloses all features of the method of claim 1 above. The combination discloses the method, wherein the method according to claim 3, wherein: the sensor sends the original state information to the control device and the independent communication channel (Park: ¶0023, local security device 101 (mapped to control device) may be physically attached to the protected system 103 (mapped to executing device) having sensors 150 (See FIG. 1, Sensors1-n or Sensorn); ¶0038, sensors 150 monitors operating conditions and original state information from sensor to the control device); Haga: ¶0163, On finding a matching program identifier, the judging unit 17 reads the block size corresponding to the matching program identifier from the authentication data list 23 including data used for tamper detection (analogous to original state information from sensor via independent communication channel because it is directly sent from the Flash Memory 3, See Fig. 1)).

Regarding claim 6, (original) the combination of Park and Haga discloses all features of the method of claim 1 above. The combination discloses the method, wherein a network communication module in a security monitoring device acquires the first state information via the control network (Park: ¶0094, The control device 105 triggers commands transmitted to corresponding local security device 101 via the communication interface 320); 
the network communication module in the security monitoring device acquires the second state information via the independent communication channel (Haga: ¶0104, The authentication data list 23 (analogous to second state information via the independent communication channel because it is directly sent from the Flash Memory 3, See Fig. 1) includes authentication data used for tamper detection; ¶0163, On finding a matching program identifier, the judging unit 17 reads the block size corresponding to the matching program identifier from the authentication data list 23); 
a data matching module in the security monitoring device acquires the first state information and the second state information from the network communication module and compares them (Haga: ¶0165, the judging unit 17 reads, from the authentication data list 23, authentication data corresponding to the received program identifier and compares the received comparative data with the read authentication data; Examiner asserts that the judging unit 17 is analogous to “data matching module” since the judging unit is within Tamper Detection Unit 7 (¶0135)); 
if the first state information is inconsistent with the second state information, the data matching module will send warning information to an abnormality processing module in the security monitoring device (Haga: ¶0165-0166, the judging unit 17 reads, from the authentication data list 23, authentication data corresponding to the received program identifier and compares the received comparative data with the read authentication data, if the comparative data disagrees with the authentication data, it is judged that the target program has been tampered with; ¶0361, a warning display may be presented (analogous to abnormality processing module), restrictions may be imposed on the program execution time), 
and the abnormality processing module will generate visible or audible warning information to alert the operator (Haga: ¶0361, a warning display may be presented (analogous to abnormality processing module), restrictions may be imposed on the program execution time).  

Regarding claim 7, (original) Park discloses a system for determining whether state information associated with an executing device has been tampered with, comprising a security monitoring device, a control network, an independent communication channel, at least one executing device, and at least one sensor, wherein (¶0022, Fig. 1 illustrates a cyber security system 100): 
the sensor is connected to the executing device to sense original state information associated with the executing device (¶0038, sensors 150 monitors operating conditions and parameters of the protected system 103 (mapped to executing device)); 
the sensor corresponding to the executing device on a one-to-one basis (¶0023, local security device 101 (mapped to control device in claim 8) may be physically attached to the protected system 103 (mapped to executing device) having sensors 150 (See FIG. 1, Sensors1-n) or include drivers to integrate third-party hardware or software sensors 150 (See FIG. 1, Sensorn)); 
the control network is connected to the sensor to acquire the original state information from the sensor (¶0022, local security devices 101 (mapped to control device in claim 8) which may be operably coupled to or provided in communication with devices 103 via a network 111 (mapped to the control network)); 
the security monitoring device is connected to the control network to acquire from the control network state information associated with the executing device as first state information (¶0024, control device 105 (mapped to security monitoring device) can determine the occurrence of a security condition (mapped to state information) present at one or more of the protected devices 103; ¶0034 and FIG. 1, control device 105 can communicates with local security devices 101 via the network 111 (mapped to the control network) and control device 105 also communicates with the protected system 103 via the network 113 (mapped to the independent communication channel below)); 
However, Park does not explicitly disclose “the independent communication channel is connected to the sensor to acquire the original state information from the sensor; the security monitoring device is connected to the independent communication channel to acquire via the independent communication channel the original state information as second state information; the security monitoring device compares the first state information with the second state information to determine whether state information associated with the executing device has been tampered with.”
In a same field of endeavor Haga discloses the system, wherein the independent communication channel is connected to the sensor to acquire the original state information from the sensor (¶0163 and FIG. 1, On finding a matching program identifier, the judging unit 17 (analogous to security monitoring device) directly reads the block size corresponding to the matching program identifier from the authentication data list 23 (analogous to sensor); ¶0104, The authentication data list 23 includes authentication data used for tamper detection (Examiner asserts that “the authentication data list 23” has been transmitted via an “independent communication channel” because it is directly sent from the Flash Memory 3, See Fig. 1)); 
the security monitoring device is connected to the independent communication channel to acquire via the independent communication channel the original state information as second state information (¶0163, On finding a matching program identifier, the judging unit 17 directly reads the block size corresponding to the matching program identifier from the authentication data list 23 having authentication data used for tamper detection (analogous to second state information); ¶0164, the judging unit 17 (analogous to security monitoring device) receives a program identifier and comparative data from the second conversion unit 15 (analogous to first state information from control device); 
the security monitoring device compares the first state information with the second state information to determine whether state information associated with the executing device has been tampered with (¶0166, If the comparative data agrees with the authentication data, it is judged that the target program has not been tampered with. If the comparative data disagrees with the authentication data, it is judged that the target program has been tampered with).
At the time of filing it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Park with the teachings of Haga to include the security monitoring device compares the first state information with the second state information to determine whether state information associated with the executing device has been tampered with. One of ordinary skill in the art would have been motivated to make this modification because the judging unit 17 [or security monitoring device] issues a tamper detection response that contains the tamper detection result to that effect after judging the comparative data [or second state information] agrees with the authentication data [or first state information] (¶0166).

Regarding claim 8, (original) the combination of Park and Haga discloses all features of the method of claim 7 above. The combination discloses the system, wherein the system according to claim 7, further comprising a control device which is located between the sensor and the control network and used for acquiring the original state information from the sensor, and in accordance with received instructions, sending state information associated with the executing device to a device on the control network (Park: ¶0022-0024 and FIG. 1, Through network 111, the local security device 101 (mapped to control device) can be provided in association with a particular protected system 103 (mapped to executing device) having Sensors through physical attachment or network 113 so that local security device 101 to monitor and control operating parameters of the protected system 103; ¶0034 and FIG. 1, control device 105 can communicates with local security devices 101 via the network 111 (mapped to the control network); Haga: ¶0164, the judging unit 17 (analogous to security monitoring device) receives a program identifier and comparative data from the second conversion unit 15 (analogous to original state information as first state information from control device).

Regarding claim 9, (original) the combination of Park and Haga discloses all features of the method of claim 7 above. The combination discloses the system, wherein the system according to claim 7, wherein comparing, by the security monitoring device, the first state information with the second state information to determine whether state information associated with the executing device has been tampered with comprises:   
determining, by the security monitoring device, whether the first state information is consistent with the second state information (Haga: ¶0165, the judging unit 17 (analogous to security monitoring device) reads, from the authentication data list 23, authentication data corresponding to the received program identifier and compares the received comparative data with the read authentication data); 
if the first state information is inconsistent with the second state information, determining that the state information associated with the executing device has been tampered with (Haga: ¶0166, if the comparative data disagrees with the authentication data, it is judged that the target program has been tampered with); 
if the first state information is consistent with the second state information, determining that the state information associated with the executing device has not been tampered with (Haga: ¶0166, If the comparative data agrees with the authentication data, it is judged that the target program has not been tampered with).

Regarding claim 10, (original) the combination of Park and Haga discloses all features of the method of claim 8 above. The combination discloses the system, wherein the system according to claim 8, wherein: the sensor is configured to send the original state information to the control device and the independent communication channel (Park: ¶0023, local security device 101 may be physically attached to the protected system 103 having sensors 150 or communicate over network 113 (See FIG. 1, Sensors1-n or Sensorn, mapped to original state information from sensor to the control device); Haga: ¶0104, The authentication data list 23 (analogous to sensor) includes authentication data used for tamper detection; ¶0163, the judging unit 17 reads the block size corresponding to the matching program identifier from the authentication data list 23 (analogous to original state information from sensor via independent communication channel because it is directly sent from the Flash Memory 3, See Fig. 1)).

Regarding claim 11, (original) the combination of Park and Haga discloses all features of the method of claim 7 above. The combination discloses the system, wherein the system according to claim 7, wherein the security monitoring device comprises a network communication module, a data matching module and an abnormality processing module, 
the network communication module is connected to the control network and the independent communication channel, respectively to acquire via the control network the first state information and via the independent communication channel the second state information (Park: ¶0157, devices 105 or other local security devices 101 using a serial or Internet Protocol (IP) network interfaces; Park: ¶0022-0024 and FIG. 1, Through network 111 (mapped to control network), the local security device 101 can be provided in association with a particular protected system 103 having Sensors through physical attachment or network 113 (mapped to independent communication channel) so that local security device 101 to monitor and control operating parameters of the protected system 103; Haga: ¶0164-0166, the judging unit 17 receives a program identifier and comparative data from the second conversion unit 15 and authentication data list 23 (respectively analogous to control network and independent communication channel));
the data matching module is connected to the network communication module to acquire from the network communication module the first state information and the second state information and compare them (Haga: ¶0165, the judging unit 17 reads, from the authentication data list 23, authentication data corresponding to the received program identifier and compares the received comparative data with the read authentication data; Examiner asserts that the judging unit 17 is analogous to “data matching module” since the judging unit is within Tamper Detection Unit 7 (¶0135)); 
if the first state information is inconsistent with the second state information, the data matching module will send warning information to the abnormality processing module (Haga: ¶0166, if the comparative data disagrees with the authentication data, it is judged that the target program has been tampered with); the abnormality processing module is connected to the data matching module to process the received warning information and generate visible or audible information to alert the operator (Haga: ¶0165-0166, the judging unit 17 reads, from the authentication data list 23, authentication data corresponding to the received program identifier and compares the received comparative data with the read authentication data, if the comparative data disagrees with the authentication data, it is judged that the target program has been tampered with; ¶0361, a warning display may be presented (analogous to abnormality processing module), restrictions may be imposed on the program execution time).

Regarding claim 12, (currently amended) the combination of Park and Haga discloses all features of the method of claim 1 above. The combination discloses the method, wherein a controller for determining whether state information associated with an executing device has been tampered with, comprising (¶0022, Fig. 1 illustrates a cyber security system 100):   
a memory; and a processor coupled to the memory, the processor configured to execute the methods according to claim 1 based on instructions stored in the memory (Park: ¶0166, A cyber security system, for example, can include using a processor configured to execute a sequence of programmed instructions stored on a non-transitory computer readable medium).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUH whose telephone number is (571)270-5524.  The examiner can normally be reached on campus 9:00 AM- 4:30 PM, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.S./Examiner, Art Unit 2493                                                                                                                                                                                                        
/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493